Citation Nr: 0610123	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  02-20 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to July 
1945, from February 1946 to December 1948, from December 1948 
to July 1952, and from October 1952 to February 1966.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1980 rating decision of the 
Washington, D.C., Department of Veterans Affairs (VA) 
Regional Office (RO).  This case was certified to the Board 
by the Roanoke, Virginia, VA RO.


FINDING OF FACT

There is no competent medical evidence relating the veteran's 
current bilateral hearing loss disability to his military 
service or the one-year presumptive period thereafter.


CONCLUSION OF LAW

Service connection is not warranted for bilateral hearing 
loss.  38 U.S.C.A. §§ 101, 1110, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.6, 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Inform and Assist
VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claim.  In a June 1980 rating 
decision, the RO denied the veteran's claim.  Only after that 
rating action was promulgated did VA, in September 2004, June 
2005, and October 2005 provide notice to the veteran 
regarding what information and evidence is needed to 
substantiate his claim of service connection, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b) (2005).

The Board finds that any defect with respect to the timing of 
the notice was harmless error.  While the notice provided to 
the veteran was not given prior to the first RO adjudication 
of the claim, the notice was provided by VA at those times, 
and the content of the notice complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, a Supplemental Statement of the Case 
(SSOC), re-adjudicating the veteran's claim, was provided to 
the veteran.  This action essentially cured the error in the 
timing of the notice.  

The veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Even though the 
notice was inadequate regarding these two elements, there is 
no prejudice to the veteran in issuing a final decision 
because the preponderance of the evidence is against the 
veteran's claim for service connection.  Any questions as to 
the appropriate disability rating or effective date to be 
assigned are moot.

As for VA's duty to assist a veteran, the veteran's service 
medical records, VA medical records, military hospital 
records, and employment disability records have been 
obtained.  There is no indication that relevant (i.e., 
pertaining to treatment for the claimed disability) records 
exist that have not been obtained.  The duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  The veteran was provided a VA examination in July 
2005 and a supplemental opinion was obtained in December 
2005.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this case would serve no useful purpose.  VA 
has satisfied its duties to inform and assist the veteran in 
this case.  Also, VA's efforts have complied with the 
instructions contained in the September 2004 Remand from the 
Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Further development and further expending of VA's resources 
is not warranted.

In April 2006 the Board granted the veteran's 
representative's March 2006 motion to advance this case on 
the docket.  38 C.F.R. § 20.900(c) (2005).  

Analysis
"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by evidence of (1) the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Organic diseases of the nervous system, 
including high frequency sensorineural hearing loss, may be 
presumed to have been incurred during active military service 
if manifested to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005); See 
Memorandum, Characterization of High Frequency Sensorineural 
Hearing Loss, Under Secretary for Health, October 4, 1995.  
Accordingly, if sensorineural hearing loss were manifest to a 
degree of ten percent within a year of separation from 
service, service connection would be warranted.

In this case, the veteran has shown hearing loss disability 
for the purpose of applying the laws administered by VA, 
because at a July 2005 VA examination, the veteran's speech 
recognition scores bilaterally were less than 94 percent.  
See 38 C.F.R. § 3.385 (2005).  The veteran has stated that he 
was exposed to loud noise in service, including during 
combat; however, medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  In this case, the only 
medical evidence discussing the relationship between the 
veteran's noise exposure in service and his currently 
bilateral hearing loss is the December 2005 report of a July 
2005 VA audio examination.  The audiologist reviewed the 
veteran's claims folder and opined that the veteran's 
bilateral hearing loss was not related to the veteran's 
military service because the October 1965 retirement 
examination prior to the veteran's retirement from service in 
February 1966 showed normal hearing bilaterally.

Although the veteran clearly believes that his bilateral 
hearing loss is related to his military service or to his 
service-connected disability or a disability that should be 
service connected, his statements are not competent evidence 
to establish any such relationship.  Because the veteran is 
not shown to be a medical professional, he is not competent 
to make a determination that his hearing loss is related to 
his military service, to a disability incurred during service 
or any applicable presumptive period thereafter.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

In short, there is no medical evidence relating the veteran's 
bilateral hearing loss to any event or injury in service or 
to the one-year presumptive period thereafter.  Accordingly, 
the preponderance of the evidence shows that the veteran's 
bilateral hearing loss was not the result of any event in 
active service.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


